        Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 1 of 26 PageID #:1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

WOJCIECH (ADAM) GLAB.,                                )
                                                      )
                           Plaintiff,                 )
                                                      )        Case No.
         v.                                           )
                                                      )
Fiat Chrysler AUTOMOBILES, US LLC,                    )
                                                      )
                           Defendant.                 )
                                                      )        TRIAL BY JURY DEMANDED
                                                      )


                                              COMPLAINT

         Plaintiff Wojciech (Adam) Glab (“Glab”), by his undersigned counsel, complains of Fiat

Chrysler Automobiles, US LLC (“Fiat Chrysler”), as follows:

                                        PRELIMINARY STATEMENT

         1.         Plaintiff, Wojciech (Adam) Glab, purchased a 2019 Fiat Chrysler America

Certified Ram 1500 Rebel 4X4 (“the Rebel” or “the Vehicle”) for $43,600 plus various charges,

fees, and taxes for a total cash price of $47,411. Plaintiff made a $2,000 down payment and

financed the remaining balance. See Exhibit 1. Glab purchased the Rebel in reliance on Fiat

Chrysler’s claim that, as a Fiat Chrysler America (FCA”) Certified Preowned (“FCA CPO”)

vehicle, the Rebel passed Fiat Chrysler’s 125-point inspection and reconditioning process and was

therefore of better quality and condition than similar non-FCA CPO used vehicles by virtue of

having been “certified” by Fiat Chrysler pursuant to Fiat Chrysler’s standards. Prior to purchasing

the Rebel, Fiat Chrysler represented to Plaintiff: (a) on its Fiat Chrysler website

(https://www.certifiedpreowned.chrysler.com/index.html) which he visited before purchasing the

Rebel         and    (b)    in    brochures   he   reviewed.    Specifically,   on   its   website
      Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 2 of 26 PageID #:2




(https://www.certifiedpreowned.chrysler.com), Fiat Chrysler represented as follows to Plaintiff to

induce the purchase of the Rebel or other FAC US LLC certified pre-owned vehicles:

GET THE SATISFACTION THAT COMES WITH AN FCA US LLC CERTIFIED PRE-
                        OWNED VEHICLE.
With a Certified Pre-Owned Vehicle (CPOV), you have far more than just a “used” vehicle. You
           have confidence, pride and a vehicle that you can trust. You’re Certified.

Every Chrysler, Dodge, Jeep®, Fiat and Ram CPOV can be counted on to go the distance. Our
  CPO vehicles must pass a stringent certification process that guarantees only the finest late
model vehicles get certified. Every vehicle that passes is then subjected to a comprehensive 125-
   point inspection and a thorough reconditioning process using Authentic Mopar® Parts.

 For even more peace of mind, add the factory-backed 7-Year/100,000-Mile Powertrain Limited
Warranty,1 the 3-Month/3,000-Mile Maximum Care Coverage,2 24-Hour Towing and Roadside
Assistance,3 Car Rental Allowance,4 CARFAX® Vehicle History Report™ and an introductory
 3-month subscription to SiriusXM® Satellite Radio.5 Plus, we offer something you won’t find
from any other manufacturer: Certified Warranty Upgrades.6 Imagine that ... a warranty that will
                          cover your CPOV for as long as you own it!

                   CPOV — it’s how to be 100% certified with your vehicle.
       2.      In the form certification checklist (created by Fiat Chrysler) and provided to

Plaintiff to induce his purchase of the Rebel, Chrysler represented: “This vehicle qualifies as a

Factory-backed Certified Pre-Owned Vehicle”. (Emphasis added). Exhibit 2. The Fiat Chrysler

dealer, Sherman Dodge, that sold Plaintiff the Rebel told him they could not locate the filled-out

checklist and therefore provided him with the blank form that is attached hereto as Exhibit 2.

Sherman Dodge also told Plaintiff that it would provide him with the filled-out checklist in the

morning but never did so.

       3.      Plaintiff would not have purchased the Rebel had he known that: (a) it was a rebuilt

wreck worth substantially less than he paid for it, with defects the FCA CPO extended service

contract would not cover; and (b) the certification was not “factory backed” and was not coming

from Fiat Chrysler but from a used car dealer only and that Fiat Chrysler would not stand behind




                                                2
      Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 3 of 26 PageID #:3




the certification and be responsible for Plaintiff’s damages caused by the false certification that

misrepresented the condition of the Rebel.

`      4.      With regard to FCA CPO vehicles, Fiat Chrysler claims: “With a Certified Pre-

Owned Vehicle (CPOV), you have far more than just a “used” vehicle. You have confidence, pride

and a vehicle that you can trust. You’re Certified. … CPOV — it’s how to be 100% certified with

your vehicle” (https://www.certifiedpreowned.chrysler.com/index.html).

       5.      In reality, a customer’s confidence is misplaced and in fact there is no certification

coming from Fiat Chrysler as its marketing, advertising misstate and form certification check list

misstate. Fiat Chrysler does not stand behind the FAC CPO at all if a vehicle is a rebuilt wreck

that does not actually meet Fiat Chrysler’s allegedly exacting standards. All consumers get is a

service contract that explicitly excludes coverage for the preexisting accident damage that Fiat

Chrysler lures consumers into believing its FAC CPO vehicles are free of.

       6.      Fiat Chrysler certified the Rebel despite it suffering from preexisting damage that

should have disqualified it as failing at least 29 out of 125 inspection points.

       7.      Fiat Chrysler unfairly refuses to honor the certification and make Plaintiff whole

by paying for his damages, claiming instead that it is the dealer’s certification, not Fiat Chrysler’s.

Fiat Chrysler takes this position, even though it represented to the public and Plaintiff on its Fiat

Chrysler website and in marketing materials for the program reviewed by Plaintiff that the

certification is a Fiat Chrysler certification that must meet Fiat Chrysler standards and that if “we”,

meaning Fiat Chrysler or Ram, found an issue “we” fixed it.

                           PARTIES, JURISDICTION, AND VENUE

       8.      Wojciech (Adam) Glab is an Illinois resident, with his primary residence in Lake

County. He is deemed to be a citizen of Illinois pursuant to 28 USC § 1332(c)(1).



                                                  3
      Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 4 of 26 PageID #:4




       9.       Fiat Chrysler Automobiles, US LLC (“Fiat Chrysler”) is a Delaware limited

liability company whose sole member is Fiat Chrysler Automobiles N.V., a public limited liability

company (naamloze vennootschap) incorporated under the laws of the Netherlands with its

principal place of business located in London, England. Fiat Chrysler is therefore a citizen of

Netherlands and the United Kingdom.

       10.      This Court has subject matter jurisdiction over this matter pursuant to 28 USC §

1332 because: (a) there is complete diversity of citizenship between the parties, and (b) the amount

of controversy exceeds $75,000 exclusive of interest and costs, specifically in excess of $23,780

for the Rebel’s diminished value, charges, taxes, interest incurred and aggravation and

inconvenience damages, as well as punitive damages of at least three times actual damages, or in

excess of $23,780 for total actual and punitive damages of at least $71,340. Given Fiat Chrysler’s

large net worth and the egregious pattern of intentional misconduct alleged herein that has harmed

consumers for many years and which has continued unabated.

       11.      This court has personal jurisdiction over Fiat Chrysler pursuant to 735 ILCS § 5/2-

209(a) and (b) in that:

       a.       The conduct complained of was directed to and occurred in Illinois because Glab:

              i.          viewed and relied on Fiat Chrysler’s representations in its advertisements

       for the Fiat Chrysler CPO program and the Rebel in Illinois via websites maintained by

       Fiat Chrysler directed at citizens of Illinois (among other states);

             ii.          received fraudulent statements from Fiat Chrysler’s agent acting on its

       behalf in Illinois by misrepresenting that the Rebel conformed to Fiat Chrysler and Fiat

       Chrysler’s certification requirements and that Fiat Chrysler had certified the Rebel; and




                                                   4
      Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 5 of 26 PageID #:5




        b.         Fiat Chrysler conducts a substantial amount of business in and purposefully

directed at Illinois, in each of the following particulars:

               i.        Fiat Chrysler advertises and markets its vehicles and parts using websites

        registered with the Internet Corporation for Assigned Names and Numbers in its own

        name and directed at citizens of Illinois;

              ii.        Fiat Chrysler advertises and markets its vehicles in print, television, and

        radio advertising spots within Illinois and that is directed at citizens of Illinois;

             iii.        On its own behalf and through its various predecessors in interest, Fiat

        Chrysler pioneered the American automotive industry practice of utilizing independent

        franchisees and distributors, and has for more than 100 years maintained an extensive

        system of franchisees and distributors located within Illinois who act as its agents who are

        authorized to sell and service its various lines of Fiat Chrysler vehicles and parts, including

        Fiat Chrysler CPO vehicles;

             iv.         Fiat Chrysler presently maintains hundreds of contractual relationships with

        franchisees and distributors located within Illinois through which it sells and services its

        various lines of Fiat Chrysler vehicles and parts, including Fiat Chrysler CPO vehicles;

              v.         On information and belief, Fiat Chrysler makes efforts to comply with the

        Illinois Motor Vehicle Franchise Act, 815 ILCS § 710/1, et seq., with regard to its

        relationships with Illinois franchisees and distributors and has voluntarily filed suit in

        Illinois to litigate its rights under those contracts;

             vi.         Fiat Chrysler maintains numerous contractual relationships with Illinois

        dealers who are authorized to conduct CPO inspections on its behalf and participate in

        extending CPO warranties;



                                                     5
      Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 6 of 26 PageID #:6




              vii.          Fiat Chrysler voluntarily maintains suit in Illinois federal and state courts;

              viii.         Fiat Chrysler owns and/or leases real property located in Illinois, including

        property on which it conducts business in its own name, such as distributing parts to its

        Illinois agents;

               ix.          Fiat Chrysler directly employs hundreds of individuals in Illinois; and

                x.          Fiat Chrysler is qualified, licensed, and authorized to do business in Illinois

        and maintains a registered agent for purposes of accepting service of process in Illinois.

        12.          Venue is proper in this judicial district pursuant to 28 USC § 1391(b)(1) because

Fiat Chrysler Automobiles, US LLC is subject to personal jurisdiction in this judicial district and

pursuant to 28 USC § 1391(b)(2) because a substantial part of the events or omissions giving rise

to Plaintiff’s claims arose in this judicial district.

               THE FIAT CHYRYSLER CERTIFIED PRE-OWNED PROGRAM

        13.          Fiat Chrysler maintains the “Fiat Chrysler America Certified Pre-Owned” (“FCA

CPO”) program for Ram and for its other brands Dodge, Jeep, Fiat and Chrysler, through which it

and its authorized dealers sell used FCA CPO cars which Fiat Chrysler represents have gone

through a strict evaluation to determine whether the cars meet Fiat Chrysler’s premium

manufacturing standards in order to earn the Fiat Chrysler “certified” title, and therefore qualify

for what Fiat Chrysler represents are additional benefits.

        14.          Fiat Chrysler represents that to qualify to be FCA CPO, a vehicle must have less

than 75,000 miles, be less than 6 model years old, have a clean title, pass the 125-point vehicle

inspection and reconditioning process, and have no frame damage.

        15.          Fiat Chrysler delegates the pre-sale vehicle inspection and reconditioning process

to dealers who are authorized to inspect and recondition vehicles on its behalf. Fiat Chrysler

maintains contractual relationships with these dealers and these contracts determine their
                                                       6
      Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 7 of 26 PageID #:7




obligations under the Fiat Chrysler CPO program. However, Fiat Chrysler does not advertise that

the certification comes from its dealers and instead advertises and represents that the certification

comes from Fiat Chrysler itself (concealing that it has no intention of standing behind the

certification if the used car turns out to be a rebuilt wreck).

        16.      Fiat Chrysler maintains the right to supervise and direct its agents with respect to

the CPO program and creates and supplies all materials provided to purchasing consumers, as well

as instructions, checklists, and training materials used by dealers participating in the Fiat Chrysler

CPO program.

        17.      Sherman Dodge Jeep Chrysler Ram of Skokie (“Sherman”), the dealer from which

Plaintiff purchased the vehicle that is the subject of this lawsuit, was at all relevant times an agent

of Fiat Chrysler for the purpose of conducting the Fiat Chrysler Certified Pre-Owned inspection

and reconditioning process and participating in issuing the Fiat Chrysler Certified Pre-Owned

extended warranty. Sherman was acting within the scope of its duties to Fiat Chrysler and under

the direct supervision of Fiat Chrysler when it represented that Fiat Chrysler had certified the

Rebel. Plaintiff received standard Fiat Chrysler created and approved materials when he purchased

the Rebel that it had passed the Fiat Chrysler certification inspection for Fiat Chrysler trucks and

was a Fiat Chrysler CPO vehicle. These representations came directly from Chrysler per its written

materials such as the form FAC CPO check list.

        18.      Prior to the sale of the Rebel to Plaintiff, Fiat Chrysler permitted Sherman to

advertise the Rebel for sale as being a Fiat Chrysler CPO vehicle and meeting the strict criteria for

such vehicles.

        19.      Fiat Chrysler claims that its 125-point inspection is one of the most comprehensive

in the industry and that Fiat Chrysler and other Fiat Chrysler brand CPO vehicles are inspected



                                                   7
      Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 8 of 26 PageID #:8




and reconditioned to strict, factory-set standards by authorized trained technicians to ensure that

every vehicle’s engine, chassis, and body are in excellent condition. CPO vehicles also must be

road-tested, put up on a lift for a complete underbody and frame inspection, and then completely

checked      for    any   cosmetic    flaw.   See    https://www.certifiedpreowned.chrysler.com/125-

pointinspection.html.

       20.         Fiat Chrysler represents to customers that Fiat Chrysler CPO vehicles are certified

by Fiat Chrysler according to its standards and, by virtue of having passed its 125-point inspection

and reconditioning process, are of a superior quality and condition compared with similar non-

certified vehicles that did not pass Fiat Chrysler’s 125-point vehicle inspection and reconditioning

process.

       21.         Fiat Chrysler claims that if-and only if--a vehicle meets its standards will it receive

FCA CPO certification, which Fiat Chrysler represents provides the following benefits:

       a.          the consumer gets the “confidence, pride and a vehicle that you can trust” knowing

that his vehicle passed Fiat Chrysler’s 125-point inspection and reconditioning process;

       b.          Fiat Chrysler provides a new warranty that extends the original one:

       7-YEAR/100,000-MILE
       POWERTRAIN LIMITED WARRANTY



       •      Runs seven years from date vehicle was originally sold as new or 100,000
miles on odometer (whichever comes first)
       •      Covers repair or replacement of most major powertrain components,
including transmission, engine and driveline.

       3-MONTH/3,000-MILE
       MAXIMUM CARE WARRANTY




                                                     8
      Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 9 of 26 PageID #:9




       •     Starts on the date of the CPOV sale, or at the expiration of the remaining
3/36 Basic New Vehicle Warranty
       •     Maximum Care Warranty covers most vehicle components (over 5,000)

       c.      Fiat Chrysler provides roadside assistance;

       d.      Fiat Chrysler provides a period of promotional access to SiriusXM satellite radio;

       e.      a car rental allowance; and

       f.      a CARFAX vehicle history report.

       22.     With regard to vehicles with undisclosed preexisting accident damage, these

representations are false. Fiat Chrysler refuses to stand behind the affirmative representations it

makes about the condition and quality of such a vehicle as having passed its 125-point inspection

and reconditioning process. Fiat Chrysler will not make a consumer whole and pay them damages

caused when it has misrepresented that a rebuilt wreck or accident--damaged used car or truck has

met its strict CPO requirements. This is so even when Fiat Chrysler’s agent wrongly certifies a

vehicle that has been in an accident and suffered costly, unrepaired or inadequately repaired

damage that should have disqualified it from being certified as CPO. Instead, all a purchasing

consumer gets is an expensive extended service contract that explicitly does not cover the damage

Fiat Chrysler leads consumers to believe its extensive certification and reconditioning process is

supposed to guard against.

                   PLAINTIFF’S PURCHASE OF A FCA CPO RAM REBEL

       23.     On or about July 4, 2020, Plaintiff searched online to purchase a new vehicle and

came across an advertisement from Sherman for a Certified Pre-Owned 2019 Ram 1500 Rebel

4X4 (“Rebel”). At this time, Plaintiff was familiar with Chrysler Fiat’s representations regarding

its FCA CPO vehicles and had viewed Chrysler’s website and brochures regarding those

representations.



                                                9
    Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 10 of 26 PageID #:10




       24.     On or about July 6, 2020, Plaintiff went to Sherman of Skokie to inspect the 2019

Rebel for a potential purchase. Sherman presented Plaintiff with a 125-point inspection checklist

purporting to represent that the Vehicle was certified by Chrysler, and a CarFax report that

indicated the vehicle had purportedly never sustained serious damage as a result of an accident or

other cause (the report states it is only as reliable as the information provided to CarFax). In the

certified check list created by Chrysler, Chrysler represented to Plaintiff: “This vehicle qualifies

as a Factory-backed Certified Pre-Owned Vehicle”. (Emphasis added). Exhibit 2.

       25.     In reliance on Fiat Chrysler’s certification of the Rebel that the Rebel met the

certification standards, Plaintiff purchased it from Sherman Dodge for a total sales price of

$47,411.00, including $43,600.00 vehicle selling price, $3,185.00 sales tax, $25.00 for Computer

Vehicle Registration, $300.00 Documentation Fee, $301.00 License and Title Fees, with a cash

down payment totaling $2,000.00, leaving a balance of $45,411.00—representing the amount

financed, through US Bank, at the time of purchase. Exhibit 1, Purchase Invoice.

       26.     At the time of sale, Plaintiff was provided in his deal bag the following non-

exclusive documents: a Purchase Invoice, Retail Installment Contract, Illinois Department of

Revenue Sales Tax Transaction Return ST-556, We Care, Waiver of Minimum Warranty on Used

Vehicle, Used Vehicle Rider, Spot Delivery Rider, Retail Installment Contract, Agreement to

Furnish Insurance Policy, Odometer Disclosure Statement, a Certified Pre-Owned Vehicle

Delivery Check Sheet, and an blank Certified Pre-Owned Inspection Checklist. Plaintiff was not

provided in his deal bag of documents following purchase: a properly completed Federal Trade

Commission (“FTC”) Buyer’s Guide to clarify Plaintiff’s warranties or service contract criteria.

       27.     On the morning of July 7, 2020, the day following the purchase, Plaintiff carefully

looked over the vehicle and discovered, much to his dismay, evidence of uncertifiable



                                                10
    Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 11 of 26 PageID #:11




characteristics and/or defects that he did not expect to see present on the vehicle which was sold

after purporting to have passed a 125-point certification inspection. The noted defects included an

improperly functioning bed tail gate, loose & broken bed top cap fascia, mis-aligned body parts,

defective paint, and missing or loose lower moldings.

       28.     Further evaluation of the Rebel has confirmed that several defects and drivability

issues were present which would prohibit the vehicle’s certification. There were several exterior

body panels with unacceptable paint finishes, varying panel gaps, overspray from repainting, and

panel misalignment. Moreover, the underside of the hood had paint thickness, which was

inconsistent, causing ripples of orange peel in corrugated areas. Paint edge tape was present in the

engine compartment and tape was stuck in the paint of the inside driver’s fender. The hood, front

doors, fenders, and bumper cover did not join each other or have the proper fitment to adjacent

parts. In the interior of the vehicle, the rear seat mechanism cover did not pivot into place to allow

the rear seat bottoms to fasten, due to a dent from underneath the right rear floorboard. A test-drive

of the Rebel revealed that the vehicle veers to the right, indicating a 10-degree angle, and the 4-

wheel drive traction control system, when engaged, steers the vehicle from left to right. These

driving abnormalities are an indication of structural damage.

       29.     All of the physical, exterior, interior and driving abnormalities are telltale signs of

extensive underlying structural or frame damage.

       30.     Contrary to Fiat Chrysler’s representations to the Plaintiff set forth in its

certification and accompanying documentation that the Rebel met Chrysler’s certification

standards, the vehicle had major, pre-existing exterior damage with potential underlying structural

defects caused by, upon information and belief, an undisclosed accident. Moreover, the damage

from whatever the cause was never properly repaired prior to the time of sale.



                                                 11
    Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 12 of 26 PageID #:12




       31.    A properly completed 125-point vehicle inspection would have revealed the above-

described damage which was easily discoverable at the time of the inspection by thoroughly

inspecting the vehicle and would have revealed the Vehicle was unsatisfactory. The Rebel should

have failed the following the designated numerical sections of the Certified Pre-Owned Inspection

Checklist as described below:

       3. No frame damage (Must disassemble to determine extent)
       Ownership Materials
       10.Certified Pre-Owned Consumer Warranty Booklet (absent)
       Mechanical Standards
       PRE-ROAD TEST
       Underhood checks
       11-17. During any of the listed underhood checks, the accident damage or ill-repairs
       easily observed.
       ROAD TEST
       Steering performance
       50. Steering wheel center alignment (Off by 5 to 10 varying degrees).
       51. Vehicle tracking performance (Rebel drifts rightward beyond road drainage pitch, see
       video)
       Power train performance
       56. Acceleration performance (Slight rightward front pull prior to traction control
       correction)
       58. Upshifting performance (See 56)
       60. Steady throttle performance (See 51, Rebel drifts right)
       Vehicle Comfort
       67 Interior noise level (Rattle in right rear middle chassis and tire noise from front wheels
       misalignment.
       Maintenance Standards (continued)
       90. Shocks and struts condition (Mechanical interference on front strut shock)
       93. Front Suspension (See above, some disassemble to suspension required to determine
       damage)
       Appearance Standards
       Exterior Condition
       103. Body panels (Very poor condition)
       104. Facies (Front left lower facia, with adjacent absent paint under clear coat).
       105. Bumpers (Front cover paint does not match adjacent fenders and rear bumper to bed
       skewed.
       109. Truck Bed or bedliner (May be the cause of the rattle)
       Interior Condition
       111. Door panels (Paint overspray adjacent)
       115. Carpet/floor mats (Paint overspray dried droplets on adjacent vent driver’s rear door
       jam)

                                                12
    Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 13 of 26 PageID #:13




       Detail Standards
       Exterior detailing
       116. Clean engine compartment (Paint overspray and buffing compound present)
       117-119 Touch up, Exterior wash and wax (All exterior defects noted above would be
       apparent).
       120. Wipe down all door jams (Paint overspray and paint droplets would be apparent).
       Interior detailing
       124. Vacuum and/or shampoo all interior carpets (See 115)

       32.     If the Vehicle had been properly inspected, it would not have been certified because

it had accident damage, had been improperly repaired, and there was major collision damage,

likely causing additional damage to the frame and structure of the Vehicle, making it dangerous to

operate. The Vehicle, therefore, did not meet the criteria for passing the 125-point inspection.

       33.     Glab reasonably believed Fiat Chrysler’s representations that no vehicle that had

preexisting unrepaired or inadequately repaired accident damage could pass Fiat Chrysler’s CPO

inspection without being reconditioned to Fiat Chrysler’s standards.

       34.     In all, the Rebel should have failed at least 29 out of 125 items on Fiat Chrysler’s

125-point CPO inspection checklist as described above in paragraph 30.

       35.     As a result, the Rebel was worth about $l1,600 less then Plaintiff paid not including

excess, interest and sales taxes paid due to the overcharge making his total damages in excess of

$13,780, but not including aggravation, inconvenience and emotional distress damages of at least

$10,000.

                                      COUNT I
       (Illinois Consumer Fraud and Deceptive Business Practices Act — deception)

       36.     Plaintiff repeats and realleges Paragraphs 1-35.

       37.     Section 2 of the Illinois Consumer Fraud and Deceptive Business Practices Act

(“Consumer Fraud Act”), 815 ILCS § 505/2, provides in relevant part:

       Unfair methods of competition and unfair or deceptive acts or practices, including but not
limited to the use or employment of any deception, fraud, false pretense, false promise,
misrepresentation or the concealment, suppression or omission of any material fact, with intent
                                                13
     Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 14 of 26 PageID #:14




that others rely upon the concealment, suppression or omission of such material fact, or the use or
employment of any practice described in Section 2 of the “Uniform Deceptive Trade Practices
Act,” approved August 5, 1965, in the conduct of any trade or commerce and hereby declared
unlawful whether any person has in fact been misled, deceived or damaged thereby.

           38.   Section 10a of the Consumer Fraud Act, 815 ILCS § 505/10a further provides:

        Any person who suffers actual damages as a result of a violation of this Act committed by
any other person may bring an action against such person. The court, in its discretion may award
actual damages or any other relief which the court deems proper.

           39.   The misconduct alleged occurred in the conduct of trade or commerce within the

meaning of Section 1(f) of the Consumer Fraud Act because it occurred in the advertising, offering

for sale, and sale for cash or credit of tangible personal property.

           40.   Plaintiff is a person within the meaning of Section 1(c) of the Consumer Fraud Act.

           41.   At the time of sale, Glab reasonably believed Fiat Chrysler’s representations that

no CPO vehicle that had preexisting unrepaired or inadequately repaired accident damage could

pass Fiat Chrysler’s 125-point inspection without being reconditioned to Fiat Chrysler’s standards.

           42.   At the time of sale, Plaintiff believed that the Rebel had no preexisting unrepaired

or inadequately repaired accident damage because it was represented by Fiat Chrysler to have been

reconditioned and passed a Fiat Chrysler CPO inspection. Indeed, a CPO inspection would have

and likely did flag the substantial unrepaired accident and other damage from which the Rebel

suffers.

           43.   By representing to Plaintiff, via the internet and through its other standard CPO

materials and advertising as to the Rebel, Fiat Chrysler misrepresented that it, not a used car dealer,

had certified the vehicle, that the vehicle met the 125-point vehicle inspection, and that Fiat

Chrysler would stand by the certification. Fiat Chrysler concealed that the certification was in fact

done by a used car dealer, and that Fiat Chrysler would not stand behind or compensate consumers

for damages suffered because of a false certification.


                                                  14
    Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 15 of 26 PageID #:15




       44.     Fiat Chrysler does not stand by its certification when a vehicle does not meet its

criteria for certification and at all relevant times concealed this fact from consumers, including

Plaintiff. Fiat Chrysler refused to stand behind its certification when it discovered that Plaintiff’s

vehicle did not meet the criteria for being certified and would not compensate Plaintiff for his

damages. Fiat Chrysler has engaged in this deceptive pattern and practice for many years,

misrepresenting that its Fiat Chrysler and other Fiat Chrysler brand certifications are Fiat Chrysler

certifications when in fact it takes the position, as part of a uniform company-wide policy, that it

is only a Fiat Chrysler used car dealer certification, which Fiat Chrysler will not stand behind.

Therefore, Fiat Chrysler does not and will not compensate an injured consumer by paying the

damages resulting from a false Fiat Chrysler certification.

       45.     If Fiat Chrysler had disclosed its intent not to stand behind the Fiat Chrysler CPO

certification and that it was not in fact a Fiat Chrysler certification but only a Fiat Chrysler used

car dealer certification, Plaintiff would not have purchased the Rebel.

       46.     By allowing its dealer to advertise and represent the Rebel as an FCA CPO, Fiat

Chrysler represented to Plaintiff that the vehicle had undergone and passed the 125-point Fiat

Chrysler inspection and at the time of sale, met the stringent standards required to be certified as

a Fiat Chrysler CPO vehicle.

       47.     Fiat Chrysler misrepresented on the CPO website and in standard Fiat Chrysler

CPO materials and on a check list form it provided to Sherman to use in connection with the sale,

that the Rebel: (a) had been properly inspected by Fiat Chrysler, through its agents, prior to its

certification as a Fiat Chrysler CPO vehicle; (b) satisfied Fiat Chrysler’s stringent inspection; and

(c) had not been in a major accident and had no frame damage. These representations were false:

the Rebel had been in at least one serious accident, and it suffered from unrepaired or inadequately



                                                 15
     Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 16 of 26 PageID #:16




repaired damage that should have been revealed by Fiat Chrysler’s inspection. Contrary to Fiat

Chrysler’s representation on its website and in the Fiat Chrysler materials and representations its

agent provided to Plaintiff, the Rebel did not meet the standards for a Fiat Chrysler CPO vehicle.

        48.    Despite promising that the Rebel would meet the standards and procedures of its

CPO program, Fiat Chrysler permitted an un-certifiable, rebuilt wreck to be sold at a premium

under the Fiat Chrysler CPO moniker to Plaintiff. When Plaintiff’s vehicle was discovered to have

been improperly certified, Fiat Chrysler refused to stand behind the certification and did not offer

to compensate Plaintiff for his damages due to Fiat Chrysler’s misrepresentations and omissions

of material fact. Fiat Chrysler took the position, which is part of an established deceptive and unfair

practice going back many years, that the Plaintiff could only look to Fiat Chrysler’s used car dealer

for relief.

        49.    In sum, Fiat Chrysler created a marketing and advertising campaign targeted to

Plaintiff and other consumers that allowed it to deceptively advertise the Rebel as a FCA CPO

vehicle and not what it really was: a local used car dealership certified pre-owned vehicle that did

not meet Fiat Chrysler’s stringent certification standards, had been in at least one accident, had

many unrepaired or inadequately repaired defects, and was worth far less than the selling price.

Fiat Chrysler advertised that it stands behind the certification and that the Fiat Chrysler CPO

certification comes from it, even though Fiat Chrysler will not stand behind its certification or

compensate a consumer for damages if the CPO vehicle is in fact rebuilt wreck.

        50.    These misrepresentations were material to Plaintiff’s purchase decision as he would

never have purchased the Rebel had he known the truth regarding the misrepresentations and

omissions set forth herein, and that the Rebel had been in at least one serious accident and was




                                                  16
    Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 17 of 26 PageID #:17




worth substantially less than what Plaintiff paid for it and did not meet Fiat Chrysler’s CPO

standards.

       51.     As a direct and proximate result of Fiat Chrysler’s material misrepresentations and

omissions as alleged above, Plaintiffs suffered damages relating to the Rebel being overpriced by

more than $13,780, as well as emotional distress and aggravation and inconvenience damages in

an amount to be determined by a jury in excess of $10,000.

       52.     Fiat Chrysler’s material misrepresentation and omissions were willful and wanton,

thus allowing for a punitive damage award of at least 3 times actual damages or well excess of

$71,340. Fiat Chrysler generates hundreds of millions of dollars in profits directly and indirectly

by employing its fraudulent FCA CPO program both in increased prices for new cars (as the CPO

program increases trade-in value for used Fiat Chrysler cars) and in revenues generated by

charging its dealers to have a used vehicle certified. This pattern of misconduct, in light of Fiat

Chrysler’s large net worth and the egregious nature of this knowing misconduct, which has

continued unabated for many years, warrants a multi-million-dollar punitive damages verdict in

an amount to be determined by the jury. Only a large punitive damages verdict will put a stop to

this very wrongful and very profitable and long-standing fraud of misrepresenting that the

certification comes from Fiat Chrysler when Fiat Chrysler in fact refused to stand behind it.

       WHEREFORE, Plaintiff Wojciech (Adam) Glab prays that this Court enter judgment in

his favor and against Fiat Chrysler as follows:

       a.      Awarding Plaintiff his actual damages;

       b.      Awarding Plaintiff punitive damages;

       c.      Awarding Plaintiff his attorneys’ fees and costs; and

       d.      Awarding Plaintiff such further relief as the Court deems proper and just.



                                                  17
    Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 18 of 26 PageID #:18




                                      COUNT II
       (Illinois Consumer Fraud and Deceptive Business Practices Act — unfairness)

       53.     Plaintiff repeats and realleges Paragraphs 1-52.

       54.     Section 2 of the Illinois Consumer Fraud and Deceptive Business Practices Act

(“Consumer Fraud Act”), 815 ILCS § 505/2, provides in relevant part:

        Unfair methods of competition and unfair or deceptive acts or practices, including but not
limited to the use or employment of any deception, fraud, false pretense, false promise,
misrepresentation or the concealment, suppression or omission of any material fact, with intent
that others rely upon the concealment, suppression or omission of such material fact, or the use or
employment of any practice described in Section 2 of the “Uniform Deceptive Trade Practices
Act,” approved August 5, 1965, in the conduct of any trade or commerce and hereby declared
unlawful whether any person has in fact been misled, deceived or damaged thereby.

       55.     Section 10a of the Consumer Fraud Act, 815 ILCS § 505/10a further provides:

        Any person who suffers actual damages as a result of a violation of this Act committed by
any other person may bring an action against such person. The court, in its discretion may award
actual damages or any other relief which the court deems proper.

       56.     The misconduct alleged occurred in the conduct of trade or commerce within the

meaning of Section 1(f) of the Consumer Fraud Act because it occurred in the advertising, offering

for sale, and sale for cash or credit of tangible personal property.

       57.     Plaintiff is a person within the meaning of Section 1(c) of the Consumer Fraud Act.

       58.     Despite representing in its CPO advertising on the websites viewed by Plaintiff that

the CPO certification comes from it so that the consumer can trust and have confidence in the

purchase, the FAC CPO certification itself provides no value to consumers because it does not

protect them from the very types of unrepaired or poorly repaired accident damage that Fiat

Chrysler’s stringent inspection and reconditioning process is supposed to catch and because the

extended service contract Fiat Chrysler does provide alongside the certification explicitly excludes

preexisting damage and accident damage. In short, Fiat Chrysler will not make consumers whole

and pay them damages for a vehicle that should not have been certified.


                                                  18
    Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 19 of 26 PageID #:19




       59.      Fiat Chrysler’s conduct in systematically refusing to stand behind its CPO

certifications with respect to vehicles that suffer from unrepaired or inadequately repaired accident

damage and refusing to compensate injured consumers for their damages is unfair in that:

       a.       it constitutes a long standing and pervasive breach of Illinois’ public policy by

unjustly enriching Fiat Chrysler to the extent that dealers pay money to Fiat Chrysler in order to

certify vehicles under the CPO program according to Fiat Chrysler’s standards;

       b.       it is immoral, unethical, oppressive and unscrupulous because consumers only learn

that a certification purporting to guarantee that a vehicle is free of costly unrepaired or inadequately

repaired accident damage is worthless, despite Fiat Chrysler having been paid for the certification,

after purchase when Fiat Chrysler refuses to stand behind its certification, as happened to Plaintiff;

       c.       it is also immoral, unethical, oppressive, and unscrupulous that Fiat Chrysler

confirmed with the used car sales manager of the dealer that sold the Rebel to Plaintiff that it had

been involved in an accident, yet refused to honor its certification, leaving Plaintiff no choice but

to accept Fiat Chrysler’s unlawful behavior or file suit; and

       d.       it causes substantial injury to consumers to pay a premium price for a Fiat Chrysler

CPO vehicle, believing Fiat Chrysler’s claims that such vehicles passed an extensive inspection

and reconditioning process, only to receive an extended service contract that does not cover the

exact damage Fiat Chrysler’s inspection and reconditioning process is intended to weed out.

       60.      Fiat Chrysler’s unfair conduct in this instance and with regard to similarly situated

consumers is willful and wanton, thus allowing for a punitive damage award of at least 3 times

actual damages or well in excess of $71,340. Fiat Chrysler generates hundreds of millions of

dollars in profits directly and indirectly from its fraudulent CPO program both in increased prices

for new cars (as the CPO program increases trade-in value for used Fiat Chrysler cars) and in



                                                  19
    Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 20 of 26 PageID #:20




revenues generated by charging its dealers to have a used vehicle certified. This pattern of

misconduct given Fiat Chrysler’s large net worth and the egregious nature of this knowing

misconduct, which has continued unabated for many years, warrants a multi-million-dollar

punitive damages verdict in an amount to be determined by the jury. Only a large punitive damages

verdict will put a stop to this very profitable and long-standing fraud.

       WHEREFORE, Plaintiff Wojciech (Adam) Glab prays that this Court enter judgment in

his favor and against Fiat Chrysler as follows:

           a. Awarding Plaintiff his actual damages;

           b. Awarding Plaintiff punitive damages;

           c. Awarding Plaintiff his attorneys’ fees and costs; and

       Awarding Plaintiff such further relief as the Court deems proper and just.

                                              WOJCIECH (ADAM) GLAB

                                              By: /s/Peter S. Lubin
                                                    One of his attorneys

 Peter S. Lubin                                    Terrence Buehler
 Patrick Austermuehle                              LAW OFFICES OF TERRENCE BUEHLER
 LUBIN AUSTERMUEHLE, P.C.                          19 South LaSalle, Suite 702
 360 West Butterfield Rd, Suite 325                Chicago, IL. 60603
 Elmhurst, IL 60126                                (312) 371-4385
 630-333-0333                                      tbuehler@tbuehlerlaw.com
 peter@l-a.law
 patrick@l-a.law

Robert J. Tomei, Jr.
Johnston Tomei Lenczycki & Goldberg LLC
350 N. Milwaukee Avenue, Suite 202
Libertyville, IL 60048
(847) 549-0600
Rob@LawJTLG.com




                                                  20
Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 21 of 26 PageID #:21




                           DEMAND FOR JURY TRIAL

  Pursuant to FRCP 38(b), Plaintiff requests a trial by jury.

                                                WOJCIECH (ADAM) GLAB


                                                By: /s/ Peter S. Lubin
                                                      One of his attorneys
Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 22 of 26 PageID #:22




     EXHIBIT 1
Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 23 of 26 PageID #:23
Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 24 of 26 PageID #:24
Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 25 of 26 PageID #:25




     EXHIBIT 2
Case: 1:21-cv-03638 Document #: 1 Filed: 07/09/21 Page 26 of 26 PageID #:26
